                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CARL WASHINGTON, ET AL.,                         CASE NO. 15-cv-03504-YGR
                                   7                   Plaintiffs,                        POST-TRIAL ORDER NO. 1
                                   8            vs.                                       Re: Dkt. No. 553, 554, 555, 556, 558, 583,

                                   9     CVS PHARMACY, INC.,                              585, 588, 600, 602, 606

                                  10                   Defendant.
                                  11

                                  12          The Court hereby memorializes certain rulings made on the record during the trial in the
Northern District of California
 United States District Court




                                  13   captioned case and ORDERS as follows:
                                  14      1) The case caption is modified as follows: Carl Washington, et al. v. CVS Pharmacy, Inc.
                                  15      2) Plaintiffs’ Administrative Motion to Seal Portions of Plaintiffs’ Expedited Motion to
                                  16          Substitute California Class Representative (Dkt. No. 553) is GRANTED.
                                  17      3) Plaintiffs’ Expedited Motion to Substitute California Class Representative (Dkt. No. 554)
                                  18          is DENIED AS MOOT.
                                  19      4) CVS’s Administrative Motion to File Under Seal Portions of CVS’s Opposition to
                                  20          Plaintiffs’ Expedited Motion to Substitute California Class Representative and Cross-
                                  21          Motion to De-Certify the California Class (Dkt. No. 555) is GRANTED.
                                  22      5) CVS’s Cross-Motion to Decertify the California Class is (Dkt. No. 556) is DENIED AS
                                  23          MOOT.
                                  24      6) Plaintiffs’ Administrative Motion to Seal Declaration of Tyler Clark in Support of
                                  25          Plaintiffs’ Expedited Motion to Substitute California Class Representative (Dkt. No. 558)
                                  26          is GRANTED.
                                  27      7) CVS’s Motion to Preclude Dr. Schafermeyer from Offering Opinions on Evidence Not in
                                  28          the Record (Dkt. No. 583) is DENIED AS MOOT.
                                   1      8) CVS’s Motion for Judgment as a Matter of Law (Dkt. No. 585) is DENIED WITHOUT

                                   2          PREJUDICE.

                                   3      9) CVS’s Motion to Exclude Examination on Other Litigation (Dkt. No. 588) is GRANTED IN

                                   4          PART AND DENIED IN PART.

                                   5      10) CVS’s Motion to Exclude Rebuttal Evidence (Dkt. No. 600) is GRANTED IN PART AND

                                   6          DENIED IN PART.

                                   7      11) Plaintiffs’ Motion for a Curative Instruction (Dkt. No. 602) is GRANTED IN PART.

                                   8      12) Plaintiffs’ Request to Offer for Certain Evidence During Phase II of Trial Regarding

                                   9          Punitive Damages (Dkt. No. 606) is DENIED.

                                  10          In addition, all parties and counsel shall destroy all copies of questionnaires of all

                                  11   impaneled and prospective jurors. The Court will maintain a record for appellate purposes. Each

                                  12   party shall file a certification confirming the same by Friday, June 25, 2021.
Northern District of California
 United States District Court




                                  13          This Order terminates Docket Numbers 553, 554, 555, 556, 558, 583, 585, 588, 600, 602,

                                  14          and 606.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 24, 2021

                                  17                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  18                                                    UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
